Citation Nr: 1733319	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for overactive bladder (OAB) with detrusor sphincter dyssynergia, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD), prior to July 2, 2012, and in excess of 10 percent since September 1, 2012 (excluding a period of a temporary 100 percent rating based on surgery and convalescence from July 2, 2012 to September 1, 2012).

3.  Entitlement to an initial compensable rating for left lower extremity radiculopathy, prior to April 8, 2013, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for right lower extremity radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

OAB 

After the January 23, 2017 Board hearing, the Veteran perfected an appeal of the denial of entitlement to service connection for OAB and requested a Board hearing.  His requested Board hearing on this matter has not been held and his request has not been withdrawn.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case must be returned to the RO to schedule the Veteran for a Board videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704 (2016).

Lumbar Spine DDD and Bilateral Lower Extremity Radiculopathy

The Veteran provided testimony during the January 2017 Board hearing that his lumbar spine DDD and bilateral lower extremity radiculopathy have worsened since he was last examined by the VA in April 2013.  

Consequently, the Board finds that a remand is necessary in order to obtain another VA examination which adequately assesses the current severity of the Veteran's lumbar spine and associated radiculopathy disabilities.  

TDIU

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the virtual claims file.

2. Schedule the Veteran for the requested video conference hearing with respect to the issue of service connection for an overactive bladder disability before a Veterans Law Judge and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, this must be documented in the claims file.

3. Schedule the Veteran for a VA examination so as to determine the current severity of his lumbar spine and associated radiculopathy disabilities.  

Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4. Finally, readjudicate the appeal, to include the issue of entitlement to a TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




